                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN



WEST BEND MUTUAL INSURANCE COMPANY,

                      Plaintiff,
                                                            Case No. 20-cv-0153-bhl
       v.

COAKLEY BROTHERS COMPANY, et al.,

                  Defendants.
______________________________________________________________________________

                ORDER ADDRESSING PROCEDURAL MISTAKES
______________________________________________________________________________

       On November 25, 2020, Brothers Business Interiors LLC (BBI), Coakley Brothers
Company (Coakley), and QBE Insurance Corporation (QBE) (collectively, the Coakley
Defendants) filed an expedited motion for a more definite statement pursuant to Fed. R. Civ. P.
12(e), against other defendants, Certain Underwriters at Lloyd’s – Syndicate 457 a/k/a Munich
Re 457 (Syndicate 457) and Roanoke Insurance Group, Inc. (Roanoke) (collectively, the
Roanoke Defendants). (ECF No. 129.) The Coakley Defendants argue that the Roanoke
Defendants’ counterclaim and crossclaim against them are procedurally and substantively
ambiguous and should be repleaded with a more definite statement. (Id.) The Roanoke
Defendants timely responded on December 2, 2020.
       The Court will deny the expedited motion for a more definite statement. But the Court
agrees that the Roanoke Defendants’ claims against BBI should have been brought under Fed. R.
Civ. P. 14 as a third-party complaint instead of under Fed. R. Civ. P. 13. Although procedurally
improper, the Roanoke Defendants requested and received a summons for BBI, and have filed
proof that BBI was properly served on November 17, 2020. (ECF No. 118, 134.) Because BBI
was properly served, it has not suffered prejudice from the Roanoke Defendants’ procedural or
captioning error. The Court will deem the Roanoke Defendants’ claims filed against BBI as
third-party claims under a third-party complaint. The Roanoke Defendants will be named a
third-party plaintiff, and BBI will be named a third-party defendant.




         Case 2:20-cv-00153-BHL Filed 12/08/20 Page 1 of 2 Document 138
       On December 8, 2020, plaintiff West Bend Mutual Insurance Company filed a stipulation
to correct the title of its most recent amended complaint. (ECF No. 137.) The parties stipulate
that the amended complaint at ECF No. 110 should be titled plaintiff’s Third Amended
Complaint, not the second. The Court will approve the stipulation. Accordingly,

       IT IS HEREBY ORDERED:

       1. The Coakley Defendants’ expedited motion for a more definite statement, ECF No.
           129, is DENIED.

       2. The Roanoke Defendants’ claims against BBI shall be construed as being filed as a
           third-party complaint under Fed. R. Civ. P. 14.

       3. The stipulation to correct pleading title, ECF No. 137, is APPROVED. The pleading
           at ECF No. 110 shall be renamed as plaintiff’s Third Amended Complaint.

       Dated at Milwaukee, Wisconsin on December 8, 2020.

                                                     s/ Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge




         Case 2:20-cv-00153-BHL Filed 12/08/20 Page 2 of 2 Document 138
